Title: From John Quincy Adams to Abigail Smith Adams, 26 April 1814
From: Adams, John Quincy
To: Adams, Abigail Smith


N. 58.
St. Petersburg 26. April 1814.

Mr: Nathl: W. Strong arrived here on the 31st. of March, and brought me an Order from the Secretary of State to go immediately to Gothenburg. I intend leaving this City the day after to–morrow, in compliance with that Instruction, and should have been gone before this, but that the passage of the gulph has been for some time impracticable.
Mr Strong besides the despatches with which he was charged for me had several private letters from my friends, which by an unfortunate accident he had left behind him on the way. He had first landed from the United States in England—from Harwich he came over to Holland; but was prevented by the Ice from landing at Helvoet, and was obliged to leave on Board the Packet a Trunk containing all the bulky dispatches, and all the letters from Quincy, which he told me he had received from Mr Wiggin of Boston.—I leave you to judge of my disappointment, after having been, from the 18th: of October without a line from you, and from the 14th: of July since the date of your last Letter. Mr: Strong had only kept with the despatch which he brought, the Naval History of the United States; a very acceptable present from my father, with which I propose to cheer the lonely hours of the Journey before me.
Mr Strong had taken suitable precautions to prevent the loss, and for the eventual recovery of the Trunk which he had left on Board the Packet, but I had not hopes of receiving my letters, on this side of Gothenburg; untill last Saturday, when they were sent to me from the Department of Foreign Affairs here. They had gone back to London, and were now transmitted by the opportunity of a Courier from the Russian Ambassador there to his Government. So that I have now the pleasure of acknowledging the receipt of your favour to me of 8. Novr: and 6. Decr. and 19. Decr. to my dear wife: with those from my father of 28. November 23. and 24. December—But not one line from my Brother, although your letter of 8. Novr: says he would write me by the same opportunity.
The french proverb says “Man proposes, and God disposes”—The Cause of Mr Tilden’s arriving in America without a letter from me to you was this—He left this City in company with Mr J. W. Smith, a very amiable and intelligent young Man, who was destined never again to see his native Shores, and died in London—As they were going together, I gave part of my despatches and Letters for America to one of them and part to the other. My motive was to multiply the chances that some of the letters might be received—I therefore gave Mr Smith the letters for my father and for you; and Mr Tilden those for my brother and for George—Requesting that they might go for America by separate Vessels—I thought the letters by Mr Smith would probably arrive first; for he was to forward them by the first good opportunity he could meet; and Mr Tilden who was to take the others himself expected to stop some time in England. What Mr Smith did with the letters he had in charge I have not learnt; but I have no doubt he forwarded them by what he thought a good opportunity, and I hope you have long ere this received them—A similar case occurred shortly afterwards, and with a like result. Mr Simeon Mayo left this City the last of August, and Mr William Redwood the first of September. Mr Mayo had the letters for my father, my brother, and George; and Mr Redwood those for you and John—They both had Despatches from me for the Secretary of State; but Mr Redwood had those of the joint Commission—We had reason to expect that those by Mr Redwood, would be first received, but I now learn the event was otherwise. My father and the Secretary of State have acknowledged the receipt of the letters which I entrusted to Mr Mayo—But I have no acknowledgment of those which went by Mr Redwood; and I know the despatches had not on the 8th of January been received by the Secretary of State.
However frequently we have to regret the delays and miscarriages which attend our Correspondence, I trust you have before this learnt by my Letters, that the decease of my dear and only Sister, was made known to us, within a little more than two Months after the Melancholy Event—But none of your  Letters particularly relating to it have ever reached us, and the chasm in your letters from 14. July to 8. Novr: still remains to be filled up—This last, which I read over again and again calls forth fresh tears at every perusal; but they are not tears of bitterness—That my Sister died in a manner worthy of her life, I never could doubt; but to know from you that her last Moments were the most admirable of a life in which all was excellent soothes the Sorrow that it cannot heal—I know my Parents to be so supported by the immoveable foundations of Religion and Virtue that they would bear with Fortitude this severest of trials; but it is in these cases a consolation to know from themselves, even that of which we could have no doubt before—May all the Comforts which Heaven mingles with its Chastisements for the pure in Heart attend you and my father, through the remainder of your lives; and among the joys of a better existence, may the restoration to the communion of happiness with your beloved daughter, be reserved for you hereafter!
I shall answer my fathers letters, and write again to you, on the road or at Gothenburg. I am instructed to leave Mr Harris here charged with our affairs in my absence—my prospect therefore is of returning here. Mr Harris is at present in Holland or in England; but I have written to him requesting his return—I go to Gothenburg alone, leaving all my family here—I expect my stay there will be short—Mr Smith, his wife and child, with Martha, the girl who came with us from America, and who is homesick, are to embark early in the Summer, for Gothenburg, and thence return to the United States. Mrs Adams and Charles remain here to await the issue of this second Extraordinary Mission.
It was but yesterday that the official news of the taking of Paris by the allies was received, and this Evening there is a splendid illumination of this City for that Event—The Emperor Alexander has proclaimed for himself and the allies, that they will never treat again for Peace with Napoleon Bonaparte or any of his Family—That they will acknowledge and guarantee the Constitution which France shall give herself; and will grant more favorable terms of Peace to her under another Government than they would have done to Bonaparte—It is impossible to deny that this man has deserved his fate, and that no fate can be too severe for what he has deserved—The humiliation that he has so wantonly brought down upon his Nation may be a useful lesson to them, and a security for the rest of Europe—But I take no pleasure in witnessing the last Agonies of a Great Man, hunted to Death by Millions of little ones; nor in seeing a Nation like France, forced to take a Constitution and a Sovereign at the dictate of her most inveterate Enemies—And I wait for some confirmation of fact, to judge in what the Moderation, the Generosity and the Magnanimity of the Allies towards France will terminate.
I am as ever, faithfully your’s
A.